                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       IN RE EX PARTE APPLICATION OF                    Case No.19-mc-80197-JSC
                                           HIDETO TOMABECHI,
                                   8                    Applicant.                          ORDER RE: EX PARTE
                                   9                                                        APPLICATION FOR JUDICIAL
                                                                                            ASSISTANCE PURSUANT TO 28 U.S.C.
                                  10                                                        § 1782

                                  11                                                        Re: Dkt. No. 1

                                  12          Applicant Hideto Tomabechi filed an ex parte application to take discovery pursuant to 28
Northern District of California
 United States District Court




                                  13   U.S.C. § 1782. (Dkt. No. 1.)1 Mr. Tomabechi seeks an order granting him permission to issue a

                                  14   subpoena to non-party Google, LLC to obtain “documents and information” for use in an

                                  15   anticipated defamation lawsuit in Japan. (Id. at 2.) Upon consideration of Mr. Tomabechi’s

                                  16   application and the relevant legal authority, the Court GRANTS the application.

                                  17                                           BACKGROUND2

                                  18          Mr. Tomabechi is a Japanese citizen and Tokyo resident who was appointed head of the

                                  19   Japanese branch of a centuries-old “Roman Catholic dynastic knighthood” (the “organization”) in

                                  20   January 2019. (Dkt. No. 2 at ¶¶ 4-6.) In November and December 2018, “an anonymous

                                  21   individual perpetrating [sic] an attorney named Dr. Kiyoshi Mihori emailed the Grand Chancellor”

                                  22   of the organization, stating disparaging and false information about Mr. Tomabechi that the

                                  23

                                  24
                                       1
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                  25
                                       2
                                         Mr. Tomabechi submits the declaration of Takashi Wakita, “an attorney duly licensed to practice
                                       law in Japan,” in support of the instant application. (See Dkt. No. 2.) Mr. Wakita’s declaration
                                  26   includes as exhibits the Japanese-language emails at issue in the anticipated litigation. (See Dkt.
                                       No. 2, Ex. A at 10-11, Ex. B at 13-15.) Mr. Tomabechi also submits the declaration of Marianne
                                  27   Mu, legal assistant to Mr. Tomabechi’s United States-based attorney; Ms. Mu translated the
                                       subject emails from Japanese to English and provides those translations as exhibits to her
                                  28   declaration. (See Dkt. No. 3, Ex. A-1 at 4-6, Ex. B-1 at 8-9.) The Background section is taken
                                       from those declarations and accompanying exhibits.
                                   1   individual asserted would make Mr. Tomabechi unfit for his position. (Id. at ¶¶ 7-8.) The

                                   2   statements include:

                                   3                  [Mr. Tomabechi’s] Father in Law and friend . . . is Shoko Asahara[,]
                                                      leader of the Aum Cult who in March 20, 1995 carried out a terrorist
                                   4                  attack at a Tokyo Subway station with Sarin gas and killed 27 people
                                                      and injured thousands of others.
                                   5
                                                      [Mr.] Tomabechi married Shoko Asahara’s eldest daughter, whose
                                   6                  name was changed so as not to be identified as Shoko Asahara’s
                                                      daughter.
                                   7
                                                      [Mr. Tomabechi’s] secretary . . . was on a TV program and made fun
                                   8                  of the [organization] . . . and [misused] photos of Dama Yoko Abe
                                                      (Mother of Prime Minister Abe).
                                   9
                                                      There is an incidence of rape [involving Mr. Tomabechi] in the USA.
                                  10

                                  11   (Id. at ¶¶ 9(1)-(3), 12(2).)

                                  12          The emails were sent from a Google email account (“gmail account”) identified as
Northern District of California
 United States District Court




                                  13   ossml.japan@gmail.com. (Id. at ¶ 8; see also Dkt. No. 3, Ex. A-1 at 4, Ex. B-1 at 8.) Mr.

                                  14   Tomabechi hired legal counsel in Japan after the first email in November 2018, “to defend his

                                  15   name and prove to the Grand Chancellor that the allegations were false.” (Dkt. No. 2 at ¶ 10.) His

                                  16   attorney located Dr. Kiyoshi Mihori, who “declared that he did not write the defamatory [email] to

                                  17   the Grand Chancellor.” (Id. at ¶ 11.) Mr. Tomabechi now seeks to “determine the true identity of

                                  18   the unknown person” behind the anonymous gmail account. (Id.)

                                  19          Mr. Tomabechi’s Japanese counsel attests that the subject emails “constitute[ ] defamation

                                  20   and harassment” as well “unlawful business interference” under Japanese law. (Id. at ¶ 13.) Thus,

                                  21   Mr. Tomabechi “intend[s] to bring a lawsuit in Japan against the person(s) associated with the

                                  22   Google account of the unknown defendant as soon as the person(s) identity [is] ascertained

                                  23   through the discovery . . . sought in this application.” (Id. at ¶ 14.) Mr. Tomabechi’s Japanese

                                  24   counsel is “not aware of any restrictions imposed by or any policies under Japanese law limiting”

                                  25   the requested discovery. (Id. at ¶ 19.) The proposed subpoena seeks the following:

                                  26                  1. ALL DOCUMENTS showing the login histories of [the subject
                                                      gmail account] from June 1, 2019 to the present, including dates,
                                  27                  times, IP addresses, and access type for each login.
                                  28                  2. ALL DOCUMENTS identifying the users of [the subject gmail
                                                                                        2
                                                       account] from June 1, 2019 to the present, including all names,
                                   1                   addresses, e-mail addresses (including email corresponding with
                                                       gmail account, email address for recovery or alternate purpose),
                                   2                   telephone numbers.
                                   3   (Dkt. No. 4 at 6-7.)

                                   4                                           LEGAL STANDARD

                                   5           The purpose of Section 1782 is “to provide federal-court assistance in gathering evidence

                                   6   for use in foreign tribunals.” Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247

                                   7   (2004). The statute provides, in pertinent part:

                                   8                   The district court of the district in which a person resides or is found
                                                       may order him to give his testimony or statement or to produce a
                                   9                   document or other thing for use in a proceeding in a foreign or
                                                       international tribunal, including criminal investigations conducted
                                  10                   before formal accusation. The order may be made pursuant to a letter
                                                       rogatory issued, or request made, by a foreign or international tribunal
                                  11                   or upon the application of any interested person and may direct that
                                                       the testimony or statement be given, or the document or other thing
                                  12                   be produced, before a person appointed by the court.
Northern District of California
 United States District Court




                                  13   28 U.S.C. § 1782(a). Thus, Section 1782 requires that: (1) the person from whom discovery is

                                  14   sought resides or is found in the district of the district court where the application is filed; (2) the

                                  15   requested discovery is for “use in a foreign or international tribunal”; and (3) the request is made

                                  16   “by a foreign or international tribunal or . . . any interested person.” Id. To apply for discovery

                                  17   pursuant to Section 1782, a formal proceeding in the foreign jurisdiction need not be currently

                                  18   pending, or even imminent. See Intel, 542 U.S. at 258-59. Instead, it is sufficient if such

                                  19   proceedings are “within reasonable contemplation.” Id. at 259 (finding discovery proper under

                                  20   Section 1782 even though applicant’s complaint was still in investigative stage).

                                  21           District courts retain wide discretion to grant discovery under Section 1782. Id. at 260-61.

                                  22   In exercising that discretion, courts consider the following factors: (1) whether the “person from

                                  23   whom discovery is sought is a participant in the foreign proceeding”; (2) “the nature of the foreign

                                  24   tribunal, the character of the proceedings underway abroad, and the receptivity of the foreign

                                  25   government or the court or agency abroad to U.S. federal court judicial assistance”; (3) whether

                                  26   the request “conceals an attempt to circumvent foreign proof-gathering restrictions or other

                                  27   policies of a foreign country or the United States”; and (4) whether the request is “unduly intrusive

                                  28   or burdensome.” Id. at 264-65. “A district court’s discretion is to be exercised in view of the twin
                                                                                           3
                                   1   aims of [Section] 1782: providing efficient assistance to participants in international litigation, and

                                   2   encouraging foreign countries by example to provide similar assistance to our courts.” In re

                                   3   Request for Int’l Judicial Assistance from the Nat’l Ct. Admin. of the Republic of Korea, No. C15-

                                   4   80069 MISC LB, 2015 WL 1064790, at *2 (N.D. Cal. Mar. 11, 2015) (citing Schmitz v. Bernstein

                                   5   Libehard & Lifshitz, LLP, 376 F.3d 79, 85 (2d Cir. 2004)).

                                   6                                              DISCUSSION

                                   7          In considering a Section 1782 application, courts must “first determine whether Section

                                   8   1782’s three statutory requirements are satisfied,” and next consider whether the discretionary

                                   9   factors set forth in Intel “support issuing a subpoena.” In re Ex Parte Application of Qualcomm

                                  10   Inc., 162 F. Supp. 3d 1029, 1035 (N.D. Cal. 2016).

                                  11          A.      Statutory Requirements

                                  12          Mr. Tomabechi’s application meets the minimum statutory requirements of Section 1782.
Northern District of California
 United States District Court




                                  13   First, Google is headquartered in Mountain View, California, which is in this district. Second, the

                                  14   requested discovery is intended for use in a defamation lawsuit that Mr. Tombabechi intends to

                                  15   bring in Japan, which is a proceeding before a foreign tribunal that is “within reasonable

                                  16   contemplation.” See Intel Corp., 542 U.S. at 259. Third, as a prospective litigant, Mr. Tomabechi

                                  17   is “an interested person” for purposes of Section 1782. See Akebia v. Therapeutics v. Fibrogen,

                                  18   Inc., 793 F.3d 1108, 1110 (9th Cir. 2015) (noting that “interested person[s]” under Section 1782

                                  19   include “litigants before foreign or international tribunals,” as well as any person with “a

                                  20   reasonable interest in obtaining judicial assistance”) (internal quotation marks and citation

                                  21   omitted) (alteration in original). It also bears noting that Mr. Tomabechi’s ex parte application is

                                  22   an acceptable method of requesting discovery under Section 1782. See In re Letters Rogatory

                                  23   from Tokyo Dist., Tokyo, Japan, 539 F.2d 1216, 1219 (9th Cir. 1976).

                                  24          B.      Intel Factors

                                  25          The Court finds good cause to exercise its discretion to authorize the requested discovery.

                                  26   See Intel, 542 U.S. at 260-61. First, Google will not be “a participant in the [anticipated] foreign

                                  27   proceeding.” See id. at 264 (noting that “nonparticipants in the foreign proceeding may be outside

                                  28   the foreign tribunal’s jurisdictional reach; hence, their evidence, available in the United States,
                                                                                          4
                                   1   may be unobtainable absent [Section] 1782(a) aid”). Thus, the need for judicial assistance under

                                   2   Section 1782 is apparent. Second, the discovery sought—information regarding the gmail account

                                   3   of the unknown defendant, from which that individual sent the allegedly defamatory messages—is

                                   4   relevant and indeed critical to the anticipated lawsuit. Further, there is nothing to suggest that a

                                   5   Japanese court would not be receptive to the “U.S. federal-court judicial assistance” Mr.

                                   6   Tomabechi seeks. See id.; see also In re Frontier Co., Ltd., No. 19-mc-80184-LB, 2019 WL

                                   7   3345348, at *4 (N.D. Cal. July 25, 2019) (“Case law suggests that Japanese courts are generally

                                   8   receptive to discovery taken in the United States pursuant to [S]ection 1782) (citing In re Letters

                                   9   Rogatory, 539 F.2d at 1219; In re Med. Corp. H&S, No. 19-MC-80107-SVK, 2019 WL 2299953,

                                  10   at *3 (N.D. Cal. May 30, 2019)). Third, and similarly, the request does not appear to “conceal an

                                  11   attempt to circumvent proof-gathering restrictions or other policies of a foreign country or the

                                  12   United States.” See Intel, 542 U.S. at 264-65. Finally, the discovery sought does not appear
Northern District of California
 United States District Court




                                  13   unduly burdensome or intrusive; it is instead appropriately tailored to obtain the identity of the

                                  14   individual who wrote the allegedly defamatory statements.

                                  15          If Google disagrees with the subpoena or its scope, then it can file a motion to quash or

                                  16   narrow the subpoena and the Court can address any such concerns at that time. See In re Letters

                                  17   Rogatory, 539 F.2d at 1219 (noting that a subpoenaed party can “raise[ ] objections and exercise[ ]

                                  18   their due process rights by motions to quash the subpoena”).

                                  19                                             CONCLUSION

                                  20          For the reasons stated above, the Court GRANTS Mr. Tomabechi’s application with the

                                  21   following conditions:

                                  22          1. Mr. Tomabechi may only use the information obtained for the sole purpose of the

                                  23          anticipated litigation in Japan and may not release any identifying information without a

                                  24          court order authorizing its release.

                                  25
                                              2. Within 7 calendar days after service of the subpoena, Google shall notify the account
                                  26
                                              holder that his or her identity is sought by Mr. Tomabechi and serve a copy of this Order
                                  27
                                              on the account holder. The account holder may, within 21 days from the date of the notice,
                                  28
                                                                                          5
                                   1         file any motions in this Court contesting the subpoena (including a motion to quash or

                                   2         modify the subpoena). If the account holder contests the subpoena, Google must preserve

                                   3         (but not disclose) the information sought by subpoena pending this Court’s resolution of

                                   4         any motion to quash.

                                   5
                                             3. The date of production for the subpoena shall be set no earlier than 30 days from the
                                   6
                                             date of this Order to allow Google to contest the subpoena if it has a good faith basis for
                                   7
                                             doing so. Should Google file a motion to quash, this action shall automatically be
                                   8
                                             reopened.
                                   9
                                             IT IS SO ORDERED.
                                  10
                                       Dated: August 19, 2019
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                                               JACQUELINE SCOTT CORLEY
                                                                                                   United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       6
